Exhibit 10.14

EXECUTION ORIGINAL

FOURTH MASTER AMENDMENT TO
SECOND AMENDED AND RESTATED REVOLVING
CREDIT AGREEMENT

THIS FOURTH AMENDMENT TO SECOND AMENDED AND RESTATED REVOLVING CREDIT AGREEMENT
(this “Amendment”) is entered into as of November 30, 2005 by and between CACHÈ,
INC., a Florida corporation,  (“Borrower”) and BANK OF AMERICA, N.A. (as
successor to Fleet National Bank) (the “Bank”).

RECITALS

WHEREAS, the Borrower and the Bank are parties to a Second Amended and Restated
Revolving Credit Agreement dated as of August 26, 1996 (as amended by that
certain Master Amendment to Revolving Credit Agreement and Security Agreement
dated July 19, 1999, a certain Second Master Amendment to Revolving Credit
Agreement and Security Agreement dated November 21, 2002, a certain Third Master
Amendment to Second Amended and Restated Revolving Credit Agreement dated
May 20, 2004, and as the same may be further amended, (the “Agreement”); and

WHEREAS, the Borrower and the Bank have agreed to further amend the terms of the
Agreement as set forth in this Amendment.

Now, therefore, in consideration of Bank’s continued extension of credit and the
agreements contained herein, the parties agree as follows:

AGREEMENT

1)               ACKNOWLEDGMENT OF BALANCE. Borrower acknowledges that the most
recent statement of accounts sent to Borrower with respect to the Loans is
correct.

2)               MODIFICATIONS. The Agreement be and hereby is modified as
follows:

(A)      Section 1.1(b) of the Agreement is hereby deleted and a new
Section 1.1(b) is substituted therefore to read as follows:

(b)         The total principal amount of all outstanding Loans, together with
the face amount of all outstanding Letters of Credit, as hereinafter defined,
shall not exceed $17,500,000; provided, however, that for one consecutive
thirty-day period each fiscal year of the Borrower, there shall be no Loans
outstanding.

(B)       Section 4.5(d) of the Agreement is hereby deleted and a new
Section 4.5(d) is substituted therefore to read as follows:

(d)         At the request of the Bank, the Borrower will deliver to the Bank,
within 30 days after the close of each calendar month, a statement setting forth
in reasonable detail the Borrower’s receivable, inventory, accounts payable,
Indebtedness payable to (or from) its officers and directors and its
Indebtedness to banks (including the Bank) or other financial institutions.

(C)       Section 4.15 of the Agreement is hereby amended by deleting
subsections (t) and (u) and replacing the same with new subsections (t), (u) and
(v) to read as follows:

(t)          The Borrower shall not make capital expenditures in excess of
$27,500,000 for the fiscal year ending December 31, 2005.

1


--------------------------------------------------------------------------------


(u)         The Borrower shall not make capital expenditures in excess of
$30,000,000 for the fiscal years ending December 31, 2006, 2007 and 2008.

(v)         The Bank will determine compliance with the foregoing based on the
financial information which the Borrower is required to submit to the Bank.

(D)      The definition of “Applicable Margin” as contained in Section 5.1
(Certain Defined Terms) is hereby deleted and replaced in its entirety to read
as follows:

“Applicable Margin” shall mean, with respect to Loans which are (i) Prime Rate
Loans, minus (-) .25%; (ii) LIBOR Loans, 1.50%, and (iii) COF Loans, 1.50%

(E)       The definition of “Commitment Termination Date” as contained in
Section 5.1 (Certain Defined Terms) of the Agreement is hereby deleted and
replaced in its entirely to read as follows:

“Commitment Termination Date” shall mean November 30, 2008.

3)               ACKNOWLEDGMENTS. Borrower acknowledges and represent that:

(A)      the Agreement and the Loan Documents, as amended hereby, are in full
force and effect without any defense, claim, counterclaim, right or claim of
set-off;

(B)       after giving effect to this Amendment, no Default or Event of Default
under the Agreement or the Loan Documents has occurred;

(C)       no default by the Lender in the performance of its duties under the
Agreement or the Loan Documents has occurred;

(D)      all representations and warranties contained herein and in the
Agreement are true and correct as of this date;

(E)       borrower has taken all necessary action to authorize the execution and
delivery of this Amendment; and

(F)        this Amendment is a modification of an existing obligation and is not
a novation.

4)               PRECONDITIONS. As a precondition to the effectiveness of any of
the modifications contained herein, the Borrower agrees to:

(A)      provide the Bank with a resolution, in form and substance acceptable to
the Lender, which approves the transaction contemplated hereby;

(B)       provide the Bank with the $17,500,000 Note dated of even date
herewith; and

(C)       pay all fees and costs incurred by the Bank in entering into this
Amendment and the other documents executed in connection herewith.

5)               MISCELLANEOUS. This Amendment shall be constructed in
accordance with and governed by the laws of the applicable state as originally
provided in the Agreement, without reference to that state’s conflicts of law
principles. This Amendment, the Agreement and the Loan Documents constitute the
sole agreement of the parties with respect to the subject matter thereof and
supersede all oral negotiations and prior writings with respect to the subject
matter thereof. No modifications of this Amendment, the Agreement, and no waiver
of any one or more of the provisions hereof shall be effective unless set forth
in writing and signed by the parties hereto. The illegality, unenforceability or
inconsistency of any provision of this Amendment shall not in any way affect or
impair the legality, enforceability or consistency of the remaining provisions
of this Amendment, the Agreement or the Loan Documents. This Amendment and the
Loan Documents are intended to be consistent. However, in the event of any
inconsistencies among this Amendment, the Agreement, and any of the

2


--------------------------------------------------------------------------------


Loan Documents, the terms of this Amendment, then the Agreement, shall control.
This Amendment may be executed in any number of counterparts and by the
different parties on separate counterparts. Each such counterpart shall be
deemed an original, but all such counterparts shall together constitute one and
the same agreement. Terms used in this Amendment which are capitalized and not
otherwise defined herein shall have the meanings ascribed to such terms in the
Agreement and the Loan Documents.

6)               DEFINITIONS. The terms used herein and not otherwise defined or
modified herein shall have the meanings ascribed to them in the Agreement. The
terms used herein and not otherwise defined or modified herein or defined in the
Agreement shall have the meanings ascribed to them by the Uniform Commercial
Code as enacted in New Jersey.

IN WITNESS WHEREOF, the undersigned have signed and sealed this Amendment the
day and year first above written.

WITNESS:

 

CACHE, INC

/s/ Yam Ming Chen

 

By:

/s/ Victor J. Coster

Name: Yam Ming Chen

 

 

Name:

Victor J. Coster

 

 

 

Title:

Treasurer

 

 

BANK OF AMERICA, N.A.

 

 

By:

/s/ Michael A. Cerullo

 

 

 

Name:

Michael A. Cerullo

 

 

 

Title:

Senior Vice President

 

3


--------------------------------------------------------------------------------


EXECUTION ORIGINAL

NOTE

$17,500,000

 

November 30, 2005

 

FOR VALUE RECEIVED, the undersigned CACHÉ, INC., a Florida corporation (the
“Borrower”), hereby promises to pay to the order of BANK OF AMERICA, N.A. (as
successor to Fleet National Bank) (the “Bank”), on November 30, 2008, the lesser
of (a) the principal sum of Seventeen Million Five Hundred and 00/100
($17,500,000.00) Dollars, or (ii) the aggregate unpaid principal amount of all
Loans, as such term is defined in the Second Amended and Restated Revolving
Credit Agreement, dated August 26, 1996, by and between the Borrower and the
Bank (as amended by the Master Amendment to Revolving Credit Agreement and
Security Agreement dated July 19,1999, by the second Master Amendment to
Revolving Credit Agreement and Security Agreement dated November 21, 2002, by
the Third Master Amendment to Second Amended and Restated Revolving Credit
Agreement dated May 20, 2004, and further by the Fourth Master Amendment to the
Second Amended and Restated Revolving Credit Agreement dated as of the date
hereof and as it may from time to time be further amended, modified or
supplemented, referred to as the (Credit Agreement), then outstanding. The
Borrower further promises to pay the Bank interest on the unpaid principal
amount hereof from the date hereof until maturity at the rates annum set forth
in or established pursuant to the Credit Agreement and as calculated therein.
Interest on this Note for each Prime Loan Rate, LIBOR Loan or COF Loan, as the
case may be, shall be payable prior to maturity on the last day of the
applicable Interest Period therefor. Interest shall be payable on maturity of
this Note, whether at stated maturity, by acceleration or otherwise. In the
event that any payment shall not be received by Bank within ten (10) days of the
due date, the undersigned shall, to the extent permitted by law, pay Bank a late
charge of five percent (5%) of the overdue payment. Any such late charge
assessed shall be immediately due and payable. In no event shall any such
payments of interest, charges or late fees exceed the maximum amount permitted
by law.

Anything herein to the contrary notwithstanding, the obligation of the Borrower
to make payments of interest shall be subject to the limitation that payments of
interest shall not be required to be made to the Bank to the extent that the
Bank’s receipt thereof would not be permissible under the law or laws applicable
to the Bank limiting rates of interest which may be charged or collected by the
Bank. Any such payments of interest which are not made as a result of the
limitation referred to in the proceeding sentence shall be made by the Borrower
to the Bank on the earliest interest payment date or dates on which the receipt
thereof would be permissible under such laws applicable to the Bank interest
shall not bear interest.

Payments of both principal and interest on this Note are to be made at the
office of the bank, at 750 Walnut Avenue Cranford, NJ 07016 or such other places
as the Bank shall designate to the Borrower in writing, in lawful money of the
United States of America in immediately available funds.

This Note is secured in the manner provided in the Credit Agreement and the
Security Documents, is subject to prepayment upon the terms and conditions
thereof and is entitled to the benefits thereof.

The Bank is hereby authorized by the Borrower to record on the schedule annexed
to this Note (or on a supplemental schedule thereto) the amount of each Loan
made by the Bank to the Borrower and the amount of each payment or prepayment of
principal of such notation shall not affect the rights of the Bank or the
obligations of the Borrower hereunder in respect to this Note.

Upon the occurrence of any Event of Default, as defined in the Credit Agreement,
the principal amount of and accrued interest on this Note may be declared due
and payable in the manner and with the effect provided in the Credit Agreement.
The Borrower hereby agrees to pay the costs of collection and reasonable
attorneys’ fees and expenses in case default occurs in the payment of this Note.

4


--------------------------------------------------------------------------------


This Note shall replace and supersede the Note made by the Borrower to the order
of the Bank dated May 20, 2004 (the “Prior Note”); provided, however, that the
execution and delivery of this Note shall not in any circumstance be deemed to
have terminated, extinguished or discharged the Borrower’s indebtedness under
such Prior Note, all of which indebtedness shall continue under and be governed
by this Note and the documents, instruments and agreements executed pursuant
hereto or in connection herewith. This Note is a replacement, consolidation,
amendment and restatement of the Prior Note and IS NOT A NOVATION. The Borrower
shall also pay and this Note shall also evidence any and all unpaid interest in
all Loans made by the Bank to the Borrower pursuant to the Prior Note, and at
the interest rate specified therein, for which this Note has been issued as
replacement therefor.

All terms used in this Note and not otherwise defined herein shall have the same
meanings that such terms have in the Credit Agreement.

THIS NOTE IS BEING DELIVERED IN AND SHALL BE CONSTRUED AND ENFORCED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF NEW JERSEY WITHOUT REGARD TO THR
PRINCIPLES OF CONFLICT OF LAWS.

CACHÉ, INC

 

 

 

 

 

 

 

By:

/s/ VICTOR J. COSTER

 

 

Name:

Victor J. Coster

 

 

Title:

Treasurer

 

5


--------------------------------------------------------------------------------


SCHEDULE TO NOTE

This Note evidences the Loans made under the within described Credit Agreement,
in the principal amounts, of the types (Prime Rate or LIBOR Loans) and on the
dates set forth below, and, with respect to LIBOR Loans, for the interest period
set forth below, subject to the payments or prepayments of principal set forth
below:

Date Made

Principal
Amt. of
Loans

Type of
Loan

Interest
Period

Principal
Amt. Paid or Prepaid

Balance
Outstanding

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

6


--------------------------------------------------------------------------------